REASONS FOR ALLOWANCE
Claims 1-4, 6-10, 12-13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
As per independent claim 1, the defrost controls of Pohl constitutes the closest prior art, as applied in the Non-Final Office Action mailed 24 August 2020.  However, Pohl fails to teach the claim combination as now recited, and in particular wherein the controller is configured to initiate a defrost cycle of the heat pump based on (i) the temperature at the first portion of the outdoor heat exchanger and the ambient temperature indicating a formation of frost at the first portion and (ii) the temperature at the second portion of the outdoor heat exchanger and the ambient temperature indicating a formation of frost at the second portion, and responsively, terminate the defrost cycle based on the temperature at the second portion of the outdoor heat exchanger.
As per independent claim 10, Tsukino constitutes the closest prior art, as applied in the Final Office Action mailed 16 December 2020.  Tsukino teaches a first temperature sensor 13 measuring a surface temperature of a first portion of outdoor heat exchanger 3, and second temperature sensor 14 measuring a surface temperature of a second portion of the outdoor heat exchanger.  However, as set forth in para. 0067, the defrost controls are explicitly based on a temperature difference between the two sensed temperatures, and not based on the first sensor indicating formation of frost at the first portion and the second sensor indicating formation of frost at the second portion.  It is not an obvious modification to alter the controls of Tsukino such that the controls are based on separate frost formation detections at each of two separate locations rather than a temperature difference between the two sensed temperatures.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARC E NORMAN/Primary Examiner, Art Unit 3763